Citation Nr: 0823631	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
that, in pertinent part, denied service connection for 
hearing loss.  

In June 2007, The Board remanded this issue for further 
development and adjudication.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran's claim was remanded 
in June 2007 in part in order to afford the veteran a VA 
examination in connection with his claim.  The veteran was 
scheduled for a VA examination in January 2008, but did not 
report for this examination as scheduled, although the record 
indicates that he was notified of the time and place of the 
examination.  

The record also indicates, however, that the veteran was 
notified the day before the examination and was not able to 
come to the examination because he could not get out of work.  
In this regard, the Board notes that the VA examination was 
scheduled for a Wednesday at 10:00 in the morning.  

The Board finds that a VA examination would be beneficial in 
providing current evidence of the nature and etiology of the 
claim hearing loss the veteran may have.  The veteran should 
therefore be afforded an additional opportunity to be 
examined in connection with his claim.  In this regard, the 
RO should contact the veteran and attempt to schedule a VA 
examination at a time and place mutually agreeable to both 
the VA and the veteran.  

Prior to affording a VA examination, the RO should also 
contact the veteran and his  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the veteran's claims file, 
that treated the veteran since service for hearing loss.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for 
hearing loss.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  If the veteran 
believes that all relevant medical 
records have been obtained, ask that he 
notify the VA that there is no more 
evidence to submit in order to prevent 
further delay in the adjudication of the 
claim.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should contact the 
veteran and attempt to schedule a VA 
examination at a time and place mutually 
agreeable to both the VA and the veteran 
in order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter. if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


